           Case 1:20-cv-09273-PKC Document 12
                                           11 Filed 02/03/21 Page 1 of 2
                                                                       1


1271 Avenue of the Americas |New York, NY 10020
blankrome.com



Phone:       (212) 885-5246

Fax:         (917) 332-3053

Email:       AMingione@BlankRome.com



                                                          February 3, 2021

BY ECF                                            Time to answer extended to March 8, 2021.
                                                  Conference adjourned from February 19, 2021 to
Hon. P. Kevin Castel                              March 25, 2021 at 12:00 p.m. Call-in information is:
United States District Judge                      Dial-In No.: 1-888-363-4749, Access Code: 3667981#.
United States District Court for the              SO ORDERED.
Southern District of New York                     Dated: 2/3/2021
500 Pearl Street
New York, New York 10007-1312


         Re:      Adam, et al. v. GT USA Wilmington, LLC
                  Civil Action No.: 1:20-09273 (PKC)

Dear Judge Castel:

       This firm represents defendant GT USA Wilmington, LLC (“Defendant”). We respectfully
request an extension of Defendant’s time to answer, move, or otherwise respond to Plaintiffs’
Complaint. In accordance with Your Honor’s Individual Practices, Defendant sets forth the
following:

        The current deadline is February 4, 2021. We request that the deadline be extended to
March 8, 2021. The parties have been discussing a potential settlement in good faith, have
exchanged proposals, and are making progress. We intend to use the additional time to attempt to
come to an amicable resolution. This is Defendant’s second request for an extension. Plaintiffs’
counsels have consented to this request. There is an initial conference scheduled in the matter for
February 19, 2021, at 2:00 p.m. Accordingly, as directed in Your Honor’s Individual Practices, we
also request that the Initial Conference be adjourned to March 23, 2021, at 2:00 p.m. A proposed
scheduling order in this regard is attached.

         Thank you.

                                                          Respectfully submitted,
                                                          /s/ Anthony A. Mingione
                                                          Anthony A. Mingione
Enclosure
cc:      All Counsel of Record (By ECF)
           Case
            Case1:20-cv-09273-PKC
                 1:20-cv-09273-PKC Document
                                    Document11-1
                                             12 Filed
                                                 Filed02/03/21
                                                       02/03/21 Page
                                                                 Page21ofof21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
DAVID F. ADAM, MICHAEL ANGELOS, JAMES Case No.: 1:20-9273 (PKC)
CAMPBELL, DAVID CICALESE, PATRICK
DOLAN, ANISSA FRUCCI, ROGER J.
GIESINGER, JAMES R. GRAY, JR., BENNY                                       SCHEDULING ORDER
HOLLAND, JR., SHAREEN LARMOND, JOHN
NARDI, BERNARD O’DONNELL, JAMES H.
PAYLOR, JR., KENNETH RILEY, ALAN ROBB,
WILLIE SEYMORE, MICHAEL VIGNERON, AS
TRUSTEES OF THE MANAGEMENT-ILA
MANAGED HEALTH CARE TRUST FUND, FOR
AND ON BEHALF OF THE MANAGEMENT-ILA
MANAGED HEALTH CARE TRUST FUND,

                                       Plaintiffs,

         -against-

GT USA WILMINGTON, LLC,

                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

         IT IS HEREBY ORDERED as follows:

         1.        The deadline for DEFENDANT GT USA WILMINGTON, LLC to answer,

move, or otherwise respond to the Complaint is extended to March 8, 2021.

         2.        Counsel for all parties are hereby directed to appear before the undersigned for an

Initial Pretrial Conference in accordance with Rule 16 of the Federal Rules of Civil Procedure on

March 23, 2021, at 2:00 p.m.




Dated:                                 , 2021
         New York, New York                                          Hon. P. Kevin Castel, U.S.D.J.
